Citation Nr: 0815446	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  02-05 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an extraschedular evaluation for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1997 to October 
2000.

In a July 2006 decision, the Board of Veterans' Appeals 
(Board) granted the veteran's claim for an increased rating 
for her service-connected migraine headaches, and assigned a 
50 percent evaluation.  Since this is the maximum schedular 
rating, the Board remanded a claim for an extraschedular 
rating to the Appeals Management Center (AMC) for additional 
development.  In a supplemental statement of the case issued 
in December 2007, the AMC concluded that the veteran's case 
was not appropriate for extraschedular consideration.


FINDING OF FACT

The veteran's migraine headaches have not resulted in marked 
interference with employment or required frequent periods of 
hospitalization.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for migraine 
headaches have not been met.  38 C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an July 2006 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for an extraschedular 
evaluation, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in her possession that 
pertains to the claim.  The Board notes that this letter also 
advised the veteran of the evidence needed to establish a 
disability rating and effective date, to include submitting 
or advising VA of any evidence that concerns the level of 
disability.  

Moreover, the notice informed the veteran of the necessity of 
providing on her own, or asking VA to obtain, medical or lay 
evidence demonstrating the effect that worsening has on her 
employment.  The VCAA notice also provided examples of 
pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to an extraschedular rating.  The 
case was last readjudicated in December 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include statements 
submitted on the veteran's behalf, and private and VA medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process by submitting lay 
statements and statements from employers.  There is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered. 38 
C.F.R. § 3.321(b)(1) (2007).  Extraschedular ratings under 38 
C.F.R. § 3.321(b)(1) are limited to cases in which there is 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment, or 
frequent periods of hospitalization, that makes it 
impractical to apply the regular standards of the rating 
schedule.  The Board does not have the authority to assign, 
in the first instance, higher ratings on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular 
rating may be warranted, the Board must refer the case to 
designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 
(1996).

The evidence supporting the veteran's claim includes her 
statements, some medical findings and statements from two 
employers.  In this regard, the Board notes that an employer 
reported in April 2002 that the veteran had experienced 
migraine headaches approximately two times per week and that 
the episodes caused her to miss work.  When she was seen in a 
VA outpatient treatment clinic in February 2003, the veteran 
asserted that she had severe headaches three to four times a 
month.  She also claimed that she had been fired from her job 
due to the days of work lost because of her headaches.  On VA 
examination in June 2004, the veteran stated that she was 
unemployed.  She also reported that the headaches normally 
occurred once a week, and exceptionally twice a week.  

Another employer related in September 2006 that the veteran 
had begun working for her company in 2004 on a full-time 
basis, but that after several months, she noticed that the 
veteran was unable to work due to migraine headaches.  Thus, 
her hours were cut back to part-time employment.  The 
employer also indicated that the veteran had been forced to 
switch her career, presumably due to the headaches.

The evidence against the veteran's claim includes private 
medical records and the report of a December 2007 VA 
examination.  The Board acknowledges that a private physician 
indicated in February 2007 that he had treated the veteran 
since November 2005.  He stated that the veteran had a 
history of migraine headaches which were under control with 
medication.  It is significant to point out that the 
physician's treatment records make no reference to migraine 
headaches.  

During the most recent VA examination, conducted in October 
2007, the veteran stated that her headaches had been stable 
since onset.  She related that she was working on a full-time 
basis, and denied any history of hospitalizations.  She 
further reported that her headaches had been occurring about 
once every two months, and were treated with continuous 
medication.  The examiner commented that the veteran's 
headaches had no significant effects on the veteran's usual 
employment, and she added that they had no effects on her 
usual daily activities.  She also noted that the veteran's 
current job did accommodate her for symptoms she might 
experience related to her headaches.  

The evidence does not show that the veteran's service-
connected migraine headaches present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1).  In this regard, the Board notes that the 
veteran is currently working on a full-time basis.  Thus, the 
evidence fails to show that her service-connected migraine 
headaches have produced marked interference with employment 
(i.e., beyond that contemplated in the assigned rating).  The 
record does not demonstrate that she has required any recent 
hospitalization for her headaches.  Moreover, there is 
nothing in the record to distinguish her case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Accordingly, an 
extraschedular evaluation is not warranted.  


ORDER

An extraschedular evaluation for migraine headaches is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


